Citation Nr: 0504354	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1962 
to May 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In May 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  On VA audiology examination in June 2004, the veteran's 
bilateral defective hearing was manifested by an average pure 
tone threshold, in decibels at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz of 51 in the right ear and 53 in the left ear.  
Speech discrimination ability was 92 percent in the right ear 
and 88 percent in the left ear.  

3.  In March 2000, the veteran had Level I hearing in both 
ears.  On recent VA examination in June 2004, the veteran had 
Level I hearing in the right ear and Level II hearing in the 
left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for bilateral defective hearing have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 
Diagnostic Code 6100 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in June 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the June 2004 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

It is observed that VA issued new regulations for evaluating 
impairment of auditory acuity which became effective June 10, 
1999. 62 Fed. Reg. 25,202-210 (May 11, 1999).  In this case, 
as the veteran's claim was filed in December 2000, after the 
June 10, 1999 effective date, only the new regulations apply.

The Board notes that the criteria for evaluating hearing 
impairment in effect prior to and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  The 
assignment of a disability evaluation for hearing loss is 
thereby achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average pure tone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, the Board notes that the revisions in the language 
in 38 C.F.R. § 4.85 do not change the method by which Tables 
VI and VII are interpreted, but only describe in greater 
detail, how they are applied.

The current regulations provide that hearing tests will be 
conducted without hearing aids.  It addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case. (The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the pure 
tone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.).  Accordingly, the new 
regulations have not changed the substantive criteria 
directly affecting the veteran's claim.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

The Evidence

In March 2000, the veteran underwent a private audiometric 
examination.  Pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
65
70
LEFT
10
30
45
70
70


The veteran was examined by VA in March 2002.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
65
65
LEFT
20
35
45
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  

The diagnosis was, normal to moderately severe high frequency 
sensorineural hearing loss in the right ear and normal to 
severe high frequency hearing loss in the left ear.  

The veteran was granted service connection for bilateral 
hearing loss in June 2002.  

The veteran underwent an  audiometric examination in January 
2003.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
65
LEFT
35
35
55
60
65

VA examined the veteran in June 2004.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
25
75
75
LEFT
35
35
55
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was, mild to severe sensorineural hearing loss. 

Discussion

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the June 2004 examination results yields a numerical 
designation of I for the right ear (between 50 and 57 average 
pure tone decibel hearing loss, with between 92 and 100 
percent speech discrimination), and II for the left ear 
(between 50 and 57 average pure tone decibel hearing loss, 
with at least 84 percent speech discrimination).  Entering 
the category designations for each ear, Table VII 
contemplates a noncompensable or 0 percent evaluation.  
Similarly the March 2000 examination findings also result in 
a noncompenaable evaluation.  A numerical designation of I 
for the right and for the left ears (both between 41 and 49 
average pure tone decibel hearing loss with between 92 and 
100 percent speech discrimination) were documented.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral defective hearing during the course of the 
appeal period.  

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating.  It is also noted that 
he wears hearing aids.  However, as previously stated, the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Although the veteran may need 
hearing aids, this does not affect his rating.  38 C.F.R. § 
4.85(a).  The application of the rating schedule to the test 
results clearly demonstrates that a noncompensable rating is 
warranted for bilateral hearing loss during the entire course 
of the appeal period.  

In addition, the Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. § 3.321(b)(1) 
(2004).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran that bilateral hearing 
loss has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization.  In the 
absence any exceptional factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for bilateral defective 
hearing is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


